  Exhibit 10.3


 
REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of November __,
2017, by and between (i) CorMedix Inc., a Delaware corporation (the “Company”),
and (ii) Elliott International, L.P. and Elliott Associates, L.P. (collectively,
“Buyer”).
 
WHEREAS, pursuant to the terms of that certain Securities Purchase Agreement,
dated as of November 9, 2017, by and between the Company, and the investors
party thereto (the “Purchase Agreement”), Buyer has agreed to purchase shares of
Series F Preferred Stock, $0.001 par value per share, of the Company, which
shares are convertible into shares of common stock, $0.001 par value per share,
of the Company (the “Common Stock”) Common Stock (as converted, the “Conversion
Shares”);
 
WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, Buyer has entered into that certain Backstop Agreement, dated as of
November 9, 2017, by and between the Company and Buyer (the “Backstop
Agreement”), and subject to the terms, conditions and limitations set forth
therein, the Company has issued to Buyer warrants to acquire [______] shares of
Common Stock at an exercise price of $0.001 per share (the “Warrants”); and
 
WHEREAS, as partial consideration for Buyer’s execution and delivery of the
Purchase Agreement and the Backstop Agreement and the performance of the
transactions contemplated thereby, the Company has agreed to provide Buyer with
the registration rights set forth herein with respect to the resale of the
Conversion Shares and the Warrant Shares (as defined below) issuable to Buyer.
 
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the parties hereto hereby agree as follows:
 
1. DEFINITIONS. Capitalized terms used herein and not defined shall have the
meanings set forth in the Backstop Agreement. For the purposes hereof, the
following terms shall have the following meanings:
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
“Buyer” means, collectively, Buyer and any transferee or assignee of any
Registrable Securities or a Warrant, as applicable, to whom Buyer assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement and any transferee or assignee thereof to whom a transferee or
assignee of any Registrable Securities or a Warrant, as applicable, assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement.
 
“Effectiveness Date” means the date a Registration Statement is declared
effective by the SEC.
 
“Effectiveness Deadline” means the date that is ninety (90) calendar days after
the date hereof.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and all of
the rules and regulations promulgated thereunder.
 
 
1

 
 
“Filing Date” means, with respect to the Initial Registration Statement, the
date that is forty-five (45) calendar days after delivery of a Demand Notice as
contemplated by Section 2 hereof, provided, however, that if the Filing Date
falls on a Saturday, Sunday or other day that the SEC is closed for business the
Filing Date shall be extended to the next Business Day.
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time, of Registrable Securities.
 
“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.
 
“Person” means an individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or agency or subdivision thereof) or other entity of
any kind.
 
“Registrable Securities” means (i) the Conversion Shares, (ii) the Warrant
Shares and (iii) any capital stock of the Company issued or issuable with
respect to the Conversion Shares, the Warrant Shares, or the Warrants,
including, without limitation, as a result of any share split, share dividend,
recapitalization, exchange or similar event or otherwise, without regard to any
limitations on or exercise of a Warrant.
 
“Registration Statement” means any one (1) or more registration statements filed
(and/or required to be filed pursuant hereto) with the SEC by the Company on
Form S-3, or in the event the Company is not eligible to use Form S-3, on Form
S-1, for the purpose of registering the Registrable Securities, including (in
each case) the prospectus, amendments and supplements to such registration
statement or prospectus, including pre and post-effective amendments, all
exhibits thereto, and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement. The term “Registration
Statement” shall include, but not be limited to, the Initial Registration
Statement.
 
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act
and any successor or substitute rule, law or provision.
 
“Rule 172” means Rule 172 promulgated by the SEC pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same purpose and effect as
such Rule.
 
“Rule 424” means Rule 424 promulgated by the SEC pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same purpose and effect as
such rule.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and all of the
rules and regulations promulgated thereunder.
 
“Warrant Shares” means any shares of Common Stock issued pursuant to a Warrant.
 
 
2

 
 
2. DEMAND REGISTRATION.
 
(a) To the extent the Company shall receive a written request from Buyer that
the Company effect the registration under the Securities Act of all or any
portion of the Registrable Securities (a “Demand Notice”), the Company shall
prepare, and, as soon as practicable, but in no event later than the Filing
Date, the Company shall file with the SEC the Initial Registration Statement
registering for resale under the Securities Act all of the Registrable
Securities by, and for the account of, the Holders as selling stockholders
thereunder, that are not then registered on an effective Registration Statement
for an offering to be made on a continuous basis pursuant to Rule 415. The
Company shall use its best efforts to have such Initial Registration Statement
declared effective by the SEC under the Securities Act as soon as practicable,
but in no event, later than the Effectiveness Deadline.
 
(b) The Company shall use its reasonable best efforts to keep the Initial
Registration Statement current and effective until such date (the “Effectiveness
Period”) that is the earlier of (i) the date as of which all of the Holders as
selling stockholders thereunder may sell all of the Registrable Securities
registered for resale thereon without restriction pursuant to Rule 144, or
otherwise, or (ii) the date when all of the Registrable Securities have been
sold, but in no event longer than three years.
 
(c) Notwithstanding any other provision of this Agreement, if the SEC
affirmatively limits the number of Registrable Securities to be registered in
the Initial Registration Statement (and the Company has used its reasonable best
efforts to advocate with the SEC for the registration of all or the maximum
number of Registrable Securities), the number of Registrable Securities to be
registered on such Registration Statement will be reduced to the maximum number
of Registrable Securities permitted to be registered in such Initial
Registration Statement. The Company shall file a new Registration Statement as
soon as practicable covering the resale by the Holders of not less than the
number of such Registrable Securities that are not registered in the Initial
Registration Statement. The Company shall not be liable for liquidated damages
under Section 3(a) or any other relevant penalty as to any Registrable
Securities which are expressly not permitted by the SEC staff to be included in
the initial Registration Statement. In such case, any liquidated damages payable
under Section 3(a) shall be calculated to apply only to the percentage of
Registrable Securities which are permitted to be included in such Registration
Statement.
 
(d) If at any time after the date hereof, other than a Suspension Period
referred to in Section 8, the Company shall determine to prepare and file with
the SEC a registration statement relating to an offering for its own account or
the account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then the Company shall send to each Holder written notice of such
determination and if, within fifteen (15) days after receipt of such notice, any
such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities not
already covered by an effective Registration Statement.
 
 
3

 
 
3. PARTIAL LIQUIDATED DAMAGES/SUSPENSION/DELAY IN EFFECTIVENESS OF A
REGISTRATION STATEMENT.
 
(a) If: (i) the Initial Registration Statement and/or any other Registration
Statement is not filed on or prior to the Filing Date, (ii) the Company fails to
file with the SEC a request for acceleration in accordance with Rule 461
promulgated under the Securities Act, within five (5) Business Days of the date
that the Company is notified (orally or in writing, whichever is earlier) by the
SEC that the Initial Registration Statement or any other Registration Statement
will not be “reviewed” or not be subject to further review, (iii) prior to the
Effectiveness Deadline of the Initial Registration Statement or any other
Registration Statement, the Company fails to file a pre-effective amendment and
otherwise respond in writing to comments made by the SEC in respect of such
Initial Registration Statement or any other Registration Statement within
fifteen (15) Business Days after the receipt of comments by or notice from the
SEC that such amendment is required in order for such Initial Registration
Statement or any other Registration Statement to be declared effective, (iv) the
Initial Registration Statement and/or any other Registration Statement covering
Registrable Securities is not declared effective by the SEC by the Effectiveness
Deadline, (v) to the extent a registration statement is filed pursuant to
Section 2(d) and the Company fails to notify the Holder of such filing or, if
notice is given in accordance with Section 2(d), the Company fails to include
the Registrable Securities upon timely request of the Holder, or (vi) after the
Effectiveness Date of the Initial Registration Statement or any other
Registration Statement, such Initial Registration Statement or other
Registration Statement ceases for any reason to remain for any period current
and effective as to all Registrable Securities included in such Initial
Registration Statement or other Registration Statement, as applicable, or Buyer
is otherwise not permitted to utilize the prospectus therein to resell such
Registrable Securities (any such failure or breach set forth in 3(a)(i)-(vi)
shall be referred to as an “Event,” and the date such Event occurs shall be
referred to as an “Event Date”), then, in addition to any other rights Buyer may
have hereunder and/or under applicable law, on each such Event Date and on each
monthly anniversary of each such Event Date (if the applicable Event shall not
have been cured by such date) until the applicable Event is cured, the Company
shall pay to Buyer on a monthly basis within three (3) Business Days of the end
of the month an amount in cash equal to $15,000, as partial liquidated damages
and not as a penalty. Any monthly amount owed pursuant to the terms hereof shall
apply on a daily pro-rata basis for any portion of a month prior to the cure of
an Event. Notwithstanding the foregoing, the aggregate amount payable as partial
liquidated damages under this Section 3(a) shall not exceed $75,000.
 
(b)    In the event the Registration Statement has not been declared effective
on or prior to the Effectiveness Deadline, the Company shall pay to Buyer
liquidated damages equal to 1% of the purchase price of Registrable Securities
purchased by Buyer pursuant to the Purchase Agreement and the Backstop Agreement
within three (3) Business Days thereof and shall pay to the Buyer liquidated
damages equal to 1% of such purchase price for each subsequent 30-day period, up
to a maximum of 9%, within three (3) Business Days of the end of each such
30-day period.

 
(c) The Company shall provide Buyer with all correspondence (whether written
and/or oral), to the SEC from the Company and from the SEC to the Company and
shall notify Buyer by facsimile or e-mail as promptly as practicable, and in any
event, within two (2) Business Days, after a Registration Statement is declared
effective and shall simultaneously provide the Holders with a copy of any
related prospectus to be used in connection with the sale or other disposition
of the Registrable Securities covered thereby.
 
4. OBLIGATIONS OF THE COMPANY. With respect to the Initial Registration
Statement and any other Registration Statement filed by the Company with the SEC
that covers the Registrable Securities, the Company shall:
 
(a) Prepare and file with the SEC such amendments and supplements to a
Registration Statement and the prospectus used in connection therewith as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities covered by a Registration
Statement;
 
(b) Furnish to the selling Holders such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents (including, without limitation,
prospectus amendments and supplements as are prepared by the Company in
accordance with Section 4(a) above) as the selling Holders may reasonably
request in order to facilitate the disposition of such selling Holders’
Registrable Securities;
 
 
4

 
 
(c) Use its reasonable best efforts to comply with all applicable rules and
regulations of the SEC under the Securities Act and the Exchange Act, including,
without limitation, Rule 172 under the Securities Act, file any final
prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the Securities Act, promptly inform the Holders in writing if,
at any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Holders are
required to deliver a prospectus in connection with any disposition of
Registrable Securities; notify the selling Holders of the happening of any event
as a result of which the prospectus included in or relating to a Registration
Statement contains an untrue statement of a material fact or omits any fact
necessary to make the statements therein not misleading; and, thereafter,
subject to Section 8 hereof, the Company will promptly prepare (and, when
completed, give notice and provide a copy thereof to each selling Holder) a
supplement or amendment to such prospectus so that such prospectus will not
contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading; provided, however, that
upon such notification by the Company (which shall be a Suspension (as defined
herein) pursuant to Section 8), the selling Holders will not offer or sell
Registrable Securities until the Company has notified the selling Holders that
it has prepared a supplement or amendment to such prospectus and filed it with
the SEC, or if the Company does not then meet the conditions for the use of Rule
172, delivered copies of such supplement or amendment to the selling Holders (it
being understood and agreed by the Company that the foregoing proviso shall in
no way diminish or otherwise impair the Company’s obligation to promptly prepare
a prospectus amendment or supplement as above provided in this Section 4(c) and
deliver copies of same as above provided in Section 4(b) hereof); and
 
(d) Use its reasonable best efforts to register and qualify the Registrable
Securities covered by a Registration Statement under such other securities or
Blue Sky laws of such states as shall be reasonably appropriate in the opinion
of the Company.
 
(e) Subject to the terms and conditions of this Agreement, including Section 2
hereof, the Company shall use commercially reasonable efforts to (i) prevent the
issuance of any stop order or other suspension of effectiveness of any
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction in the United States, and
(ii) if such an order or suspension is issued, obtain the withdrawal of such
order or suspension at the earliest practicable moment and notify each Holder of
Registrable Securities of the issuance of such order and the resolution thereof
or its receipt of notice of the initiation or threat of any proceeding for that
purpose.
 
(f) The Company shall use its reasonable best efforts to cause its Common Stock
to continue to be registered under Sections 12(b), 12(g) and/or 15(d) of the
Exchange Act, to comply in all respects with its reporting and filing
obligations under the Exchange Act, to comply with all requirements related to
the Initial Registration Statement and any other Registration Statement filed
pursuant to this Agreement, and to not take any action or file any document
(whether or not permitted by the Securities Act or the rules promulgated
thereunder) to terminate or suspend such registration or to terminate or suspend
its reporting and filing obligations under the Exchange Act or Securities Act.
The Company shall take all action reasonably necessary to continue the listing,
trading and/or quotation of its Common Stock on one or more of the OTC Bulletin
Board, the Pink Sheets LLC, the OTC Markets Group, the Nasdaq Capital Market,
the Nasdaq Global Market, the Nasdaq Global Select Market, the New York Stock
Exchange, or the NYSE American.
 
(g) With a view to making available to the Holders the benefits of Rule 144 and
any other rule or regulation of the SEC that may at any time permit the Holders
to sell the Registrable Securities to the public without registration, the
Company shall: (i) make and keep public information available as those terms are
understood in Rule 144, (ii) furnish to a Holder as long as any Holder owns any
Registrable Securities, upon such Holder’s request, a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company as may be reasonably requested in availing such Holder
of any rule or regulation of the SEC permitting the selling of any such
Registrable Securities without registration, and (iii) undertake any additional
actions reasonably necessary to maintain the availability of the use of Rule
144. The Company shall further take all other actions as the Holders may
reasonably request from time to time to enable the Holders to sell the
Registrable Securities without registration under the Securities Act pursuant to
the exemption provided by Rule 144 promulgated under the Securities Act,
including, without limitation, obtaining any required legal opinions from
Company counsel at the Company’s expense and delivering such legal opinions
within five (5) Business Days after receipt from such Holder (or its
representative) of documentation reasonably required by the Company’s counsel to
provide such opinion.
 
(h) The Company will file any Registration Statement and all amendments and
supplements thereto electronically on EDGAR.
 
 
5

 
 
5. OBLIGATIONS OF THE HOLDERS.
 
(a) Each Holder agrees to cooperate with the Company as reasonably requested by
the Company in connection with the filing of any Registration Statement
hereunder, unless such Holder has notified the Company in writing that such
Holder elects to exclude all of its Registrable Securities from such
Registration Statement.
 
(b) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4(c), each Holder shall
immediately discontinue disposition of Registrable Securities pursuant to any
Registration Statement covering such Registrable Securities until such Holders
receipt of the copies of the supplemented or amended prospectus contemplated by
Section 4(c) or receipt of notice that no supplement or amendment is required.
 
(c) Each Holder who is a member or affiliated or associated with member(s) of
FINRA will agree, if requested by FINRA, to sign a lock-up, the form of which
shall be satisfactory to FINRA (the “FINRA Lock-Up”), in connection with the
transactions contemplated by this Agreement.
 
6. EXPENSES OF REGISTRATION. The Company shall bear and pay all expenses
incurred in connection with any registration, filing or qualification of
Registrable Securities pursuant hereto, including, without limitation, all
registration, filing and qualification fees, printer’s fees, accounting fees and
fees and disbursements of counsel for the Company, but excluding any brokerage
or underwriting fees, discounts and commissions relating to Registrable
Securities.
 
7. INDEMNIFICATION.
 
(a) To the greatest extent permitted by law, the Company will indemnify and hold
harmless each selling Holder, and each officer and director of such selling
Holder and each person, if any, who controls such selling Holder, within the
meaning of the Securities Act, against any losses, claims, damages or
liabilities, joint or several, to which they may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon (i)
any untrue or alleged untrue statement of any material fact contained in any
Registration Statement, in any preliminary prospectus or final prospectus
relating thereto or in any amendments or supplements to any Registration
Statement or any such preliminary prospectus or final prospectus, or the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading; or
(ii) any violation by the Company or its agents of any rule or regulation
promulgated under the Securities Act applicable to the Company or its agents and
relating to action or inaction required of the Company in connection with such
registration of the Registrable Securities; and will reimburse such selling
Holder, or such officer, director or controlling person of such selling Holder
for any legal or other expenses reasonably incurred by them in connection with
defending any such loss, claim, damage, liability or action; provided, however,
that the indemnity agreement contained in this Section 7(a) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld), nor shall the Company be liable in any such
case for any such loss, damage, liability or action to the extent that it arises
out of or is based upon (i) an untrue statement or alleged untrue statement or
omission made in connection with any Registration Statement, any preliminary
prospectus or final prospectus relating thereto or any amendments or supplements
to any Registration Statement or any such preliminary prospectus or final
prospectus, in reliance upon and in conformity with written information
furnished expressly for use in connection with any Registration Statement or any
such preliminary prospectus or final prospectus by the selling Holders or (ii)
at any time when the Company has advised the Holder in writing that the Company
does not meet the conditions for use of Rule 172 and as a result that the Holder
is required to deliver a current prospectus in connection with any disposition
of Registrable Securities, an untrue statement or alleged untrue statement or
omission in a prospectus that is (whether preliminary or final) corrected in any
subsequent amendment or supplement to such prospectus was delivered to the
selling Holder before the pertinent sale or sales by the selling Holder.
 
 
6

 
 
(b) To the extent permitted by law, each selling Holder will severally and not
jointly indemnify and hold harmless the Company, each of its directors, each of
its officers who have signed any Registration Statement, each person, if any,
who controls the Company within the meaning of the Securities Act, against any
losses, claims, damages or liabilities to which the Company or any such
director, officer, controlling person, may become subject to, under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereto) arise out of or are based upon any
untrue or alleged untrue statement of any material fact contained in any
Registration Statement or any preliminary prospectus or final prospectus,
relating thereto or in any amendments or supplements to any Registration
Statement or any such preliminary prospectus or final prospectus, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent and only to the extent that
such untrue statement or alleged untrue statement or omission or alleged
omission (i) was made in any Registration Statement, in any preliminary
prospectus or final prospectus relating thereto or in any amendments or
supplements to any Registration Statement or any such preliminary prospectus or
final prospectus, in reliance upon and in conformity with written information
furnished by the selling Holder expressly for use in connection with any
Registration Statement, or any preliminary prospectus or final prospectus or
(ii) at any time when the Company has advised the Holder in writing that the
Company does not meet the conditions for use of Rule 172 and as a result that
the Holder is required to deliver a current prospectus in connection with any
disposition of Registrable Securities, an untrue statement or alleged untrue
statement or omission in a prospectus that is (whether preliminary or final)
corrected in any subsequent amendment or supplement to such prospectus was
corrected in any subsequent amendment or supplement to such prospectus that was
delivered to the selling Holder before the pertinent sale or sales by the
selling Holder; and such selling Holder will reimburse any legal or other
expenses reasonably incurred by the Company or any such director, officer,
controlling person; provided, however, that notwithstanding anything to the
contrary provided herein or elsewhere, the liability of each selling Holder
hereunder shall be limited solely to the net proceeds received by each such
selling Holder from the sale of Registrable Securities only by such Holder
giving rise to such liability, and provided further, that the indemnity
agreement contained in this Section 7(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of those selling Holder(s) against
which the request for indemnity is being made (which consent shall not be
unreasonably withheld).
 
(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against any indemnifying party under this
Section 7, notify the indemnifying party in writing of the commencement thereof
and the indemnifying party shall have the right to participate in and, to the
extent the indemnifying party desires, jointly with any other indemnifying party
similarly noticed, to assume at its expense the defense thereof with counsel
satisfactory to the indemnifying party or indemnifying parties, but the omission
so to notify the indemnifying party will not relieve it from any liability which
it may have to any indemnified party for contribution or otherwise under the
indemnity agreement contained in this Section 7 (except to the extent that such
omission materially and adversely affects the indemnifying party’s ability to
defend such action). In the event that the indemnifying party assumes any such
defense, the indemnified party may participate in such defense with its own
counsel and at its own expense, provided, however, if the defendants in any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded, based on an opinion of
counsel reasonably satisfactory to the indemnifying party, that there may be a
conflict of interest between the positions of the indemnifying party and the
indemnified party in conducting the defense of any such action or that there may
be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of its election to assume
the defense of such action and approval by the indemnified party of counsel, the
indemnifying party will not be liable to such indemnified party under this
Section 7 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof unless the indemnified
party shall have employed such counsel in connection with the assumption of
legal defenses in accordance with the proviso to the preceding sentence (it
being understood, however, that the indemnifying party shall not be liable for
the expenses of more than one separate counsel and one local counsel, reasonably
satisfactory to such indemnifying party, representing all of the indemnified
parties who are parties to such action in which case the reasonable fees and
expenses of counsel shall be at the expense of the indemnifying party.
 
(d) Notwithstanding anything to the contrary herein, the indemnifying party
shall not be entitled to settle any claim, suit or proceeding unless in
connection with such settlement the indemnified party receives an unconditional
release with respect to the subject matter of such claim, suit or proceeding and
such settlement does not contain any admission of fault by the indemnified
party.
 
 
7

 
 
(e) If the indemnification provided for in this Section 7 is unavailable to or
insufficient to hold harmless an indemnified party under Section 7(a) or Section
7(b) above in respect of any losses, claims, damages or liabilities (or actions
or proceedings in respect thereof) referred to therein, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages or liabilities (or actions in
respect thereof) in such proportion as is appropriate to reflect the relative
fault of the Company on the one hand and the Holders on the other in connection
with the statements or omissions or other matters which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations. The relative fault shall be determined
by reference to, among other things, in the case of an untrue statement, whether
the untrue statement relates to information supplied by the Company on the one
hand or a Holder on the other and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such untrue
statement. The Company and the Holders agree that it would not be just and
equitable if contribution pursuant to this Section 7(e) were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation which does not take into account
the equitable considerations referred to above in this Section 7(e). The amount
paid or payable by an indemnified party as a result of the losses, claims,
damages or liabilities (or actions in respect thereof) referred to above in this
Section 7(e) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations in this subsection to contribute are
several in proportion to their sales of Registrable Securities to which such
loss relates and not joint. In no event shall the contribution obligation of a
Holder be greater in amount than the dollar amount of the net proceeds (net of
all expenses paid by such Holder in connection with any claim relating to this
Section 7 and the amount of any damages such Holder has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission) received by it upon the sale of the Registrable Securities
giving rise to such contribution obligation.
 
8. SUSPENSION. Notwithstanding anything in this Agreement to the contrary, in
the event (i) of any non-voluntary demand on the Company by the SEC during the
period of effectiveness of any Registration Statement for amendments or
supplements to any Registration Statement or related prospectus or for
additional information; (ii) of the issuance by the SEC of any stop order
suspending the effectiveness of any Registration Statement or the initiation of
any proceedings for that purpose; or (iii) of any event or circumstance which
requires in order to comply with applicable law the making of any changes in any
Registration Statement or related prospectus, or any document incorporated or
deemed to be incorporated therein by reference, so that, in the case of any
Registration Statement, it will not contain any untrue statement of a material
fact or any omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
the prospectus, it will not contain any untrue statement of a material fact or
any omission to state a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading (based upon the written legal opinion of legal
counsel to the Company and provided to counsel to the Holders), then the Company
shall furnish to the selling Holders a certificate signed by the President or
Chief Executive Officer of the Company setting forth in detail the facts
relating to one or more of the above described circumstances, and the right of
the selling Holders to use any Registration Statement (and the prospectus
relating thereto) shall be suspended for a period (the “Suspension Period”) of
not more than forty-five (45) days after delivery by the Company of the
certificate referred to above in this Section 8. During the Suspension Period,
none of the Holders shall offer or sell any Registrable Securities pursuant to
or in reliance upon any Registration Statement (or the prospectus relating
thereto). The Company shall use its best efforts to terminate any Suspension
Period as promptly as practicable.
 
9. ENTIRE AGREEMENT. This Agreement, the Purchase Agreement, the Backstop
Agreement, the Warrants and the other Transaction Documents constitute and
contain the entire agreement and understanding of the parties with respect to
the subject matter hereof, and supersede any and all prior negotiations,
correspondence, agreements or understandings with respect to the subject matter
hereof.
 
10. MISCELLANEOUS.
 
(a) This Agreement may not be amended, modified or terminated, and no rights or
provisions may be waived, except with the written consent of the Company and the
Holders of a majority of the Registrable Securities issued and outstanding.
 
(b) The rights under this Agreement shall be automatically assignable by Buyer
to any transferee of all or any portion of Buyer’s Registrable Securities if
such transferee or assignee agrees in writing with the Company to be bound by
all of the provisions contained herein and such transfer shall have been
conducted in accordance with all applicable federal and state securities laws.
 
 
8

 
 
(c) This Agreement shall be governed by and construed solely in accordance with
the internal laws of the State of New York without regard to the conflicts of
laws principles thereof. Each party hereby expressly and irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby expressly and irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby expressly and irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. In any action brought by the Company
concerning and/or arising directly and/or indirectly out of this Certificate,
the prevailing party shall be entitled to recover all of its legal fees and
expenses incurred by it with respect to any such legal action. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(d) Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing and shall be effective (a)
upon hand delivery by telecopy or facsimile at the address or number designated
below (if delivered on a Business Day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a Business Day during normal business hours where such
notice is to be received) or (b) on the second Business Day following the date
of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur. The
addresses for such communications shall be:
 
 
9

 
 
(i) All correspondence to the Company shall be addressed as follows:
 
 
 
If to the Company:
CorMedix Inc.
 
400 Connell Drive, 5th Floor
Suite 5000
 
Berkeley Heights, NJ 07922
 
Attention: Chief Executive Officer
 
Telephone: (908) 517-9500
 
Facsimile: (908) 429-4307
 
 
with copies to :
Wyrick Robbins Yates & Ponton LLP
 
4101 Lake Boone Trail, Suite 300
 
Raleigh, NC 27607
 
Attention: Alexander M. Donaldson, Esq.
 
Telephone: (919) 781-4000
 
Facsimile: (919) 781-4865

 
 
(ii) All correspondence to Buyer shall be sent to Buyer at the address set forth
in the books and records of the Company.
 
(iii) Any party may change the address to which correspondence to it is to be
addressed by written notification as provided for herein.
 
(e) The parties acknowledge and agree that in the event of any breach of this
Agreement, remedies at law may be inadequate, and each of the parties hereto
shall be entitled to seek specific performance of the obligations of the other
parties hereto and such appropriate injunctive relief as may be granted by a
court of competent jurisdiction.
 
(f) Should any part or provision of this Agreement be held unenforceable, the
unenforceable part or provisions shall be replaced with a provision which
accomplishes, to the extent possible, the original business purpose of such part
or provision in a valid and enforceable manner, and the remainder of this
Agreement shall remain binding upon the parties hereto.
 
(g) This Agreement may be executed in a number of counterparts, any of which
together shall for all purposes constitute one Agreement, binding on all the
parties hereto notwithstanding that all such parties have not signed the same
counterpart.
 
 
 
[Signature Page Follows.]
 
 
10

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date and year first above written.
 
 
 
 
CORMEDIX INC.
 
 
 
By:
 
 
Name:


 
Title:



 
 
 
 
 
ELLIOTT INTERNATIONAL, L.P.
 
 
 
By:
Elliott International Capital Advisors Inc., as attorney-in-fact
 
 
 
 
By:
 
 
Name:


 
Title:




 
 
ELLIOTT ASSOCIATES, L.P.

 
 

 
By:  
Elliott Capital Advisors, L.P., General Partner
 
By: Braxton Associates, Inc., General Partner
 
 
 
 
By:


 
Name:


 
Title:



 
 
 
  [Signature Page to Registration Rights Agreement]
 
 
11


